19-12834-smb         Doc 29       Filed 12/17/19 Entered 12/17/19 12:15:05           Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                  :
                                                        :
         GEORGIA CANDEMERES OTERO, :                             Chapter 7
                                                        :        Case No. 19-12834 (SMB)
                                    Debtor.             :
--------------------------------------------------------X

      ORDER DENYING MOTION FOR TERMINATION OF AUTOMATIC STAY

       The Court having scheduled a hearing on Rushmore Loan Management Services, LLC’s
Motion for Termination of Automatic Stay for December 17, 2019 at 10:00 AM; and the movant
having failed to appear; it is hereby

        ORDERED that the motion is denied.

Dated: New York, New York
       December 17, 2019



                                                     /s/ Stuart M. Bernstein
                                                    STUART M. BERNSTEIN
                                                    United States Bankruptcy Judge
19-12834-smb      Doc 29     Filed 12/17/19 Entered 12/17/19 12:15:05   Main Document
                                          Pg 2 of 2



To:

Ms. Georgia Candemeres Otero
505 Laguardia Pl
Unit 9B
New York, NY 10012

Gregory M. Messer, Esq.
Law Offices of Gregory Messer, PLLC
26 Court Street
Suite 2400
Brooklyn, NY 11242

Gary Frederick Herbst, Esq.
LaMonica Herbst & Maniscalco
3305 Jerusalem Avenue
Wantagh, NY 11793

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
